Citation Nr: 1012396	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to lumbar spine disorder. 

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for chronic upper 
respiratory infections.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to January 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

The Veteran testified at a travel Board hearing in February 
2010.

At his February 2010 hearing the appellant raised the issue 
of entitlement to service connection for a right hip 
disorder.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran currently 
has a lumbar spine disorder.

2.  A left hip disorder did not have its onset during active 
service, and left hip arthritis was not compensably 
disabling within a year of separation from active duty.

3.  In February 2010, the Veteran withdrew his claims of 
entitlement to service connection for allergies and chronic 
upper respiratory infections.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred or aggravated 
in-service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A left hip disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to service 
connection for allergies have been met.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim of entitlement to service 
connection for chronic upper respiratory infections have 
been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 
20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in March and October 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The RO did not provide the Veteran notice of how 
disability ratings and effective dates are determined, but 
that omission was not prejudicial because the preponderance 
of the evidence is against the claims.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Veteran and his representative have asserted 
that he should be afforded a VA examination in conjunction 
with his service connection claims for a lumbar spine 
disorder and left hip disorder, secondary to his lumbar 
spine disorder.  The Board, however, finds that an 
examination is not warranted to decide the merits of these 
claims.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of a 
disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  A claimant 
must show more than a current disability to trigger the duty 
to assist; there also must be at least some probative 
suggestion of a causal connection between the disability and 
military service.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003). Further, the evidence of this link, or nexus, 
must be competent, i.e., offered by someone with the 
necessary medical training and/or expertise to make this 
type of determination.  Id.

Admittedly, the threshold for the duty to provide an 
examination is rather low. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claims of entitlement to service 
connection for a lumbar spine disorder and a left hip 
disorder, to include as secondary to a lumbar spine 
disorder.  The Board acknowledges that the Veteran received 
treatment for the lumbar spine during active duty service; 
however, there is no current medical evidence of the 
existence of a lumbar spine disorder.  See 38 C.F.R. § 
3.159(c)(4)(A).  Moreover, there is no evidence indicating 
that a left hip disorder may be associated with an 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4)(C).  Because the Veteran does not meet 
one of the necessary criteria to warrant an examination, the 
Board has determined that VA is not obliged to afford the 
Veteran a VA examination in connection with these claims.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of these adjudications.  Indeed, the appellant has 
not suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. 
§§ 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Veteran contends that a pre-existing lumbar spine 
condition was aggravated during active duty service and that 
the aggravation to his spine caused his current hip 
condition.   

The service treatment records show that at a pre-induction 
examination in July 1954, the Veteran was diagnosed as 
asymptomatic spondylolysis.  X-rays at that time showed the 
defect of spondylolisthesis, but with no slip and the 
disorder was described as asymptomatic.  

At a preinduction examination in February 1958, it was noted 
that the Veteran reported a history of occasional back 
trouble on and off for five years.  Lumbar X-rays revealed 
no gross defect or evidence of spondylolisthesis.  He was 
diagnosed with a lumbosacral strain.

The Veteran was seen in September and October 1958 for 
complaints of years long history of low back pain, with 
history of spondylolisthesis.  In December 1958, tenderness 
in the L4-L5 region was treated with heat and medication.  
No limitation or spasm of the lumbar spine was apparent.  
The Veteran was given a permanent profile involving no 
lifting over 20 pounds and no formation marching.  

At a January 1960 discharge examination the Veteran's spine 
was clinically evaluated as normal.  The service treatment 
records do not show any treatment or complaints pertaining 
to the left hip.  

Post-service, private medical reports document treatment for 
the thoracic spine in 2001 and for the cervical spine in 
July 2005.  There is no evidence of post-service treatment 
for the lumbar spine.

Private treatment reports show that the Veteran was 
diagnosed as having osteoarthritis of the left hip in 2003 
and that he underwent a total left hip replacement in 2004.  

The Veteran testified at a February 2010 Board hearing that 
he had a back disorder prior to his active duty service but 
that during service, he experienced increased back pain.  He 
also stated that his back pain altered his gait which 
ultimately led to a left total hip replacement.

In light of the evidence, the Board finds that entitlement 
to service connection for a lumbar spine disorder is not 
warranted.  The Veteran claims that his back disorder was 
aggravated during active service.  The service treatment 
records document complaints of back pain upon service 
entrance and treatment during service for back pain, 
diagnosed as spondylolisthesis.  The medical evidence does 
not, however, reveal any current low back disability.  
Without competent evidence of a current back disorder 
service connection cannot be granted. 

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
any competent evidence of a current lumbar spine disorder, 
the Board must conclude the Veteran does not currently 
suffer from a disability.

With regard to a left hip disorder, it is not in dispute 
that the Veteran has been diagnosed as having arthritis in 
the left hip, and that he has undergone a total hip 
replacement; however, there is no competent evidence that a 
left hip disability was manifested in service.  The service 
treatment records do not show treatment for a left hip 
disorder, and there is no evidence that arthritis of the 
left hip was compensably disabling within a year of 
discharge from active service.  The first showing of 
arthritis of the left hip is in 2003, which is 43 years 
following his discharge from service.  This is evidence 
against the Veteran's claim. See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, the record does not 
contain any competent medical nexus opinion linking a hip 
disorder to service.

Furthermore, it follows that since entitlement to service 
connection for a lumbar spine disorder has been denied, a 
claim for left hip disorder as secondary to lumbar spine 
disorder is moot. The Veteran's claim for service connection 
for left hip disorder must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



Withdrawn Claims

In November 2007, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
October 207 statement of the case.  This perfected his 
appeal as to his claims of entitlement to service connection 
for allergies and chronic upper respiratory infections.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

In a February 2010 statement, the Veteran reported that he 
wanted to drop his appeal for the claims of entitlement to 
service connection for allergies and for chronic upper 
respiratory infections.  The Veteran's statement is 
sufficient to represent a withdrawal of these issues on 
appeal.  

As the Veteran has withdrawn his appeal concerning claims of 
entitlement to service connection for allergies and chronic 
upper respiratory infections, there remain no allegations of 
error of fact or law for appellate consideration with 
respect to these issues.  The Board therefore has no 
jurisdiction to review these issues.


ORDER


Entitlement to service connection for a lumbar spine 
disorder, and for a left hip disorder, to include as 
secondary to a lumbar spine disorder, is denied.

The appeal of the claims of entitlement to service 
connection for allergies and for chronic upper respiratory 
infections is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


